10% CONVERTIBLE PROMISSORY NOTE

GOLDSPAN RESOURCES, INC.

 

EXHIBIT A

 

This note, and any shares acquired upon conversion hereof, have not been
registered under the securities act of 1933, as amended, (the "act") or any
state securities laws, and may not be sold, offered for sale, pledged,
hypothecated, or otherwise transferred in the absence of (a) an effective
regl$1ration statement under the act and any applicable state securities laws,
or (b) an opinion of counsel acceptable to counsel for the issuer that such
registration Is not required and that the proposed transfer may be made without
violation of the act and any applicable state securities taw.

 

$10,000.00 on 2/28, 2013

GOLDSPAN RESOURCES, INC.

(a Nevada Corporation)

 



CONVERTIBLE NOTE

Due On or Before December 31, 2013

 

GOLDSPAN RESOURCES, INC., a Nevada corporation (the "Company"), for value
received and intending to be legally bound, hereby promises to pay to the order
of Equipment & Trucks Inc. who resides at 1739 S. Count Rd. 13C, Loveland CO
80537 or registered assigns ("Holder"), the principal amount of ten thousand
($10,000) on or before December 31, 2014, together with interest thereon as set
forth herein.

 

1. Convertible Note. This Convertible Note is one of a duly authorized issue of
the Company's Convertible Notes (a "Note" or the "Notes"), up to a maximum of
Two Hundred Fifty Thousand Dollars ($250,000) in relevant subscriptions.

 

2. Principal and Interest Payment. This Note and all accrued interest thereon
shall be due and payable on or before December 31, 2014. Interest shall be
calculated at the rate of ten percent (10%) per annum. Payment of principal and
all accrued interest on this Note shall be made upon presentation of this Note
by the Holder at the offices of the Company, in lawful money of the United
States of America, by delivery of a check payable in immediately available funds
to the Holder at Holder's address; PROVIDED HOWEVER, the Holder may, at his
option, accept such payment in Shares (as hereinafter defined), instead of by
payment of money, the number of Shares to be determined by dividing the amount
of the payment then due by the Conversion Price (as hereinafter defined). The
Company may prepay all or any portion of this Note at any time, subject to the
notice provisions and limitations included here in below.

 

The Company may treat the Holder on the Note Register kept by the Company as the
owner of this Note for the purpose of receiving payment and for all other
purposes and the Company shall not be affected by any notice to the contrary.
This Note is transferable only (i) in accordance with the terms hereof, and (ii)
by surrender thereof at an office or agency of the Company where this Note is
payable, duly endorsed or accompanied by a written instrument duly executed by
the Holder of this Note or his attorney duly authorized in writing.

1

 

3. Conversion of Note. This Note may be converted into shares of Common Stock of
the Company, as follows:

 

(a) Conversion. Subject to and upon compliance with the provisions of this
section captioned "Conversion of Note," at the option of the Holder, at any time
before December 31, 2014, the unpaid principal balance of the Note may be
converted, in whole or in part, into fully paid and non-assessable shares of
Common Stock, par value $0.0001 (1/1000) per share, of the Company (the
"Shares"), at a conversion price of $0.10 per share (the "Conversion Price'),
and the result thereof shall be divided into the portion of the then outstanding
principal balance and the result thereof shall be the number of Shares to be
issued to Holder and the principal represented thereby shall be canceled upon
delivery of the Note to the offices of the Company. Such conversion shall be
effectuated by the Holder submitting to the Company a notice of conversion
attached hereto as Exhibit "1" (the "Conversion Notice"), which the Holder shall
execute and return to the Company. The Conversion Notice shall state the dollar
amount thereof to be so converted and shall include or be accompanied by
representations as to the Holder's investment intent substantially similar to
those contained in this Note. Shares Issuable upon conversion of the Note shall
be issued In the name of the Holder and shall be transferable only in accordance
with all of the terms and restrictions contained herein. No fractional Shares
shall be issued or delivered upon conversion of the Note.

 

(b) Subdivision or Combination. Whenever the Company shall subdivide or combine
the outstanding shares of Common Stock issuable upon conversion of this Note,
the Conversion Price in effect immediately prior to such subdivision or
combination shall be proportionately decreased in the case of subdivision or
increased in the case of combination effective at the time of such subdivision
or combination.

 

(c) Reclassification or Change. Whenever any reclassification or change of the
outstanding shares of Common Stock shall occur (other than a change in par
value, or from par value to no, par, or from no par to par value, or as a result
of a subdivision or combination). effective provision shall be made whereby the
Holder shall have the right, at any time thereafter, to receive upon conversion
of this Note the kind of stock, other securities or property receivable upon
such reclassification by a holder of the number of shares of Common Stock
issuable upon conversion of this Note immediately prior to such
reclassification. Thereafter, the rights of the Holder with respect to the
adjustment of the amount of securities or other property obtainable upon
conversion of this Note shall be appropriately continued and preserved, so as to
afford as nearly as may be possible protection of the nature afforded by this
subparagraph (c).

 

(d) Merger. If, prior to repayment of the obligations relevant hereto, or prior
to Holder's conversion of this Note into equity in the Company, the Company
shall be consolidated or merged with another company, or substantially all of
its assets shall be sold to another company in exchange for stock with the view
to distributing such stock to its shareholders, each share of stock Into which
this Note is convertible shall be replaced for the purposes here of by a pro
rata amount of the securities or property issuable or distributable, based upon
the percentage of the Company's Common Stock which a Holder would have owned had
a Holder exercised his/her/its conversion rights herein after consummation of
such merger, consolidation or sale and adequate provision to that effect shall
be made at the time thereof. The Company will provide the Holder at least thirty
(30) days prior written notice of any event described in this subsection (d).

 

(e) Minimal Adjustments. The Company shall not be required to make any
adjustment of the Conversion Price the amount of which shall be less than $.01,
but in such case any adjustment that would otherwise be required to be made
shall be carried forward and shall be made at the time and together with the
next subsequent adjustment which, when aggregated with any adjustment or
adjustments so carried forward, shall amount to not less than $.01.

2

 

 

(f) Notices of Record Date. In case

 

(I) The Company shall declare a dividend (or make any other distribution) on its
shares of Common Stock payable otherwise than in cash out of its earned surplus:
or

 

(II) The Company shall grant the holders of its Common Stock the right to
subscribe for or purchase any shares of its capital stock of any class; or

 

(III) The Company shall make any distribution on or in respect of the Common
Stock in connection with the dissolution, liquidation or winding up of the
Company: or

 

(IV) There is to be a reclassification of the Common Stock of the Company (other
than the subdivision or combination of its outstanding shares of Common Stock),
a consolidation or merger to which the Company is a party and in connection with
which approval of any class of stockholders of the Company is required, or a
sale or conveyance of the property of the Company as an entirety or
substantially as an entirety, then and in each such event. the Company shall
mail or cause to be mailed to the Holder a notice specifying the date on which
any action is to be taken for the purpose of such dividend, distribution or
granting of rights, or the date on which such reclassification, consolidation or
merger is expected to become effective, and the time, if any, as of which the
holders of record of Common Stock shall be entitled to exchange their shares of
Common Stock for securities or other property deliverable upon such
reorganization or reclassification. Such notice shall be mailed at least 10 days
prior to the record date or effective date therein specified.

 

(g) Reservation of Common Shares. The Company shall take or has taken all steps
necessary to reserve a number of its authorized but unissued Common Shares
sufficient for issuance upon conversion of this Convertible Subordinated Note
pursuant to the provisions included hereinabove.

 

4. Securities Laws Restrictions. This Note and the Shares issuable upon
conversion have not been registered for sale under the Securities Act of 1933,
as amended, and neither this Note nor those shares nor any interest in this Note
nor those shares may be sold, offered for sale, pledged or otherwise disposed of
without compliance with applicable securities laws, including, without
limitation, an effective registration statement relating thereto or delivery of
an opinion of counsel acceptable to the Company that such registration Is not
required under the Securities Act of 1933.

 

By accepting this Note, the Holder hereby acknowledges that this Note has not
been registered under the Securities Act of 1933, as amended, or any state
securities laws and Holder represents for himself, herself or itself and his,
her or its legal representative, successors and assigns that he, she or it is
acquiring this Note and will acquire any shares issued upon conversion hereof.
for his, her or its own account, for investment purposes only and not with a
view to, or for sale in connection with, any distribution of such securities and
Holder agrees to reaffirm, in writing, this investment representation at the
time of exercise of the conversion right set forth above.

 

5. Status of Registered Holder. The Company may treat the registered holder of
this Note as the absolute owner of this Note for the purposes of making payments
of principal or Interest and for all other purposes and shall not be affected by
any notice to the contrary.

3

 

 

6. Events of Default. If any of the following conditions or events ("Events of
Default") shall occur and be continuing:

 

(a) If the company shall default payment of principal and/or interest accruing
herein when the same becomes due and payable, whether at maturity or by
declaration of acceleration or otherwise, and shall fail to cure such default
with in thirty days after written notice thereof from the Holder to the Company;
or

 

(b) If the Company shall materially default in the performance of or compliance
with any term contained herein and such default shall not have been remedied
within thirty days after written notice thereof from the Holder to the Company;
or

 

(c) If the Company shall make an assignment for the benefit of creditors, or
shall admit in writing its inability to pay its debts as they become due, or a
voluntary petition for reorganization under Title 11 of the United States Code
("Title 11") shall be filed by the Company or an order shall be entered granting
relief to the Company under Title 11 or a petition shall be filed by the Company
In bankruptcy, or the Company shall be adjudicated a bankrupt or Insolvent, or
shall file any petition or answer seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation. dissolution or similar
relief under any present or future statute, law or regulation, or shall file any
answer admitting or not contesting the material allegations of a petition filed
against the Company in any such proceeding, or shall seek or consent to or
acquiesce in the appointment of any trustee, receiver or liquidator of the
Company or of all or any substantial part of the properties of the Company or if
the Company or its directors or majority shareholders shall take any action
looking to the dissolution or liquidation of the Company; or

 

(d) if within 120 days after the commencement of an action against the Company
seeking a reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, such action shall not have been dismissed or nullified or all orders
or proceedings there under affecting the operations or the business of the
Company stayed, or if the stay of any such order or proceeding shall thereafter
be set aside, or if, within 120 days after the appointment without the consent
or acquiescence of the Company of any trustee, receiver or liquidator of the
Company or of all or any substantial part of the properties of the Company such
appointment shall not have been vacated; then, and in any such event, the Holder
may at any time (unless such Event of

 

Default shall theretofore have been remedied) at his, her or its option, by
written notice to the Company, declare the Note to be due and payable, whereupon
the Note shall forthwith mature and become due and payable, together with
interest accrued thereon, and thereafter interest shall be due, at the rate per
annum hereinabove provided, on the entire principal balance until the same is
fully paid, and on any overdue interest (but only to the extent permitted by
law), without presentment, demand, protest or notice, all of which are hereby
waived, subject however, to the other terms, Including those relating to
subordination, of this Note. In the case of a default in the payment of any
principal of or interest on the Note, the Company will pay to the Holder such
further amount as shall be sufficient to cover the cost and expenses of
collection, including, without limitation, reasonable attorneys' fees, expenses
and disbursements. No course of dealing and no delay on the part of Holder in
exercising any right shall operate as a waiver thereof or otherwise prejudice
such Holder's rights, powers or remedies. No right, power or remedy conferred by
this Note upon Holder shall be exclusive of any other right, power or remedy
referred to herein or now or hereafter available at law, in equity, by statute
or otherwise.

 

7. Usury Laws. Notwithstanding any provision contained in this Note to the
contrary, the Company's liability for payment of interest shall not exceed the
limits Imposed by applicable usury law. If any provision hereof requires
interest payments In excess of the then legally permitted maximum rate, such
provision shall automatically be deemed to require such payment at the then
legally-permitted maximum rate.

4

 

 

8. Notices. All notices required or permitted to be given under this Note shall
be in writing (delivered by hand or sent certified or registered mail, return
receipt requested, or by nationally recognized overnight courier service)
addressed to the following addresses;

 

If to Holder: At his, her or its address on the Note Register of the Company  
If to Company: GOLDSPAN RESOURCES,INC. 836 S. Vance St. Unit E Lakewood, CO
80226 Attn: Phillip Allen, President

 

All notices shall be deemed given upon receipt by the recipient.

 

9. Governing Law. This Note has been made and delivered in Lakewood, Colorado
and shall be governed by the laws of the State of Nevada.

 

10. Severability. If any provision, paragraph or subparagraph of this Note is
adjudged by any court to be void or unenforceable in whole or in part, this
adjudication shall not affect the validity .of the remainder of the Note,
including any other provision, paragraph or subparagraph. Each provision,
paragraph or subparagraph of this Note is separable from every other provision,
paragraph and subparagraph and constitutes a separate and distinct covenant.

 

11. Amendment. This Note may only be amended in writing, duly endorsed by the
parties hereto.

 

12. Headings. The headings in this Note are solely for convenience of reference
and shall not affect its Interpretation.

 

Attest: GOLDSPAN RESOURCES, INC.     By: /s/ Phillip Allen Phillip Allen,
President   ACCEPTANCE     The foregoing subscription agreement is accepted by:
GOLDSPAN RESOURCES, INC. A Nevada corporation By: /s/ Phillip Allen Title:
President Date: 2/28/13

 



5

 

